DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed October 18, 2021, is the national stage entry of PCT/JP2019/035299, filed September 9, 2019.  Claims 1-4 are pending.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In particular, the title is much too general.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz (US 2017/0351267 A1) in view of Haynes et al. (US 7,123,166 B1).
	Regarding claim 1, Mielenz discloses:
a mobile body such that a parking lot management center specifies a parking place for the mobile body ([0037]) and the mobile body moves to the specified parking place ([0038]), 

the mobile body comprising an automatic valet parking management device ([0013], [0015], [0038]; FIG. 1:  15) that, 

	Mielenz does not disclose:

when the mobile body moves to the parking place but the mobile body cannot park in the parking place, requests a new parking place for the mobile body from the parking lot management center.

	Haynes, in the same field of parking management, teaches a system for managing a parking lot (col. 2, lines 6-15), wherein:
when the mobile body moves to the parking place but the mobile body cannot park in the parking place, requests a new parking place for the mobile body from the parking lot management center (col. 13, lines 48-52),

for the benefit that the mobile body is able to park even when the mobile body cannot park in the original parking place (col. 13, lines 48-52).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Haynes with the devices of Mielenz because that would have enabled the devices to have enabled a vehicle to park even when the vehicle cannot park in an originally assigned parking place.
	Regarding claim 3, Mielenz discloses:
a mobile body control method such that a parking lot management center specifies a parking place for a mobile body and causes the mobile body to move to the specified parking place ([0026], [0037], [0038]).


Mielenz does not disclose:

wherein, when the mobile body is caused to move to the specified parking place but the mobile body cannot park in the parking place, a new parking place for the mobile body is caused to be requested from the parking lot management center by the mobile body.

	Haynes, in the same field of parking management, teaches a method for managing a parking lot (col. 2, line 6), wherein:
wherein, when the mobile body is caused to move to the specified parking place but the mobile body cannot park in the parking place, a new parking place for the mobile body is caused to be requested from the parking lot management center by the mobile body (col. 13, lines 48-52),

for the benefit that the mobile body is able to park even when the mobile body cannot park in the original parking place (col. 13, lines 48-52).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Haynes with the method of Mielenz because that would have enabled the method to have enabled a vehicle to park even when the vehicle cannot park in an originally assigned parking place.
	Regarding claim 4, the above combination discloses the new request (see the citations for the rejection of claim 3).
	Mielenz further discloses that the mobile body is caused to move to a new parking place based on new specification information obtained from the parking lot management center based on the new request ([0037], [0038]).

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mielenz and Haynes further in view of Hase et al. (US 2019/0347934 A1).
	Regarding claim 2, the above combination discloses the new request (see the citations for the rejection of claim 1).
Mielenz discloses that the mobile body moves to a new parking place based on new specification information obtained by the automatic valet parking management device from the parking management center ([0038]).
Mielenz does not explicitly disclose that the mobile body comprises a vehicle control device, and the vehicle control device causes the mobile body to move to a new parking place based on new specification information obtained by the automatic valet parking management device from the parking lot management center based on the new request, but Mielenz suggests that the mobile body comprises such a vehicle control device ([0037], [0038]).
Hase, in the same field of parking management, teaches parking of a vehicle by automatic driving ([0002]), wherein a vehicle comprises a vehicle control device, and the vehicle control device causes the mobile body to move to a new parking place based on new specification information obtained by the automatic valet parking management device from the parking lot management center based on the new request ([0031], [0032], [0047], [0065]; FIG. 1:  18, 310; FIG. 2:  11, 18, 30), for the benefit of controlling a drive control ECU group to control the vehicle to perform automatic driving in accordance with an execution instruction of automatic driving ([0032]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Hase with the device of the above combination because that would have enabled the device to control a drive control ECU group to control the vehicle to perform automatic driving in accordance with an execution instruction of automatic driving.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689